

116 HR 3822 IH: Green Transportation Act
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3822IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. Doggett (for himself, Mr. Blumenauer, Mr. Huffman, Mr. Lowenthal, Ms. Escobar, Mr. Grijalva, Mr. Espaillat, Mr. García of Illinois, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend titles 23 and 49, United States Code, to require metropolitan planning organizations to
			 consider greenhouse gas emissions in long-range transportation plans and
			 transportation improvement programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Green Transportation Act. 2.Greenhouse gas emissions in long-range transportation plans (a)Highway planningSection 134(c)(2) of title 23, United States Code, is amended by adding at the end the following: Such plans and TIPs shall be developed after consideration of direct and indirect emissions of greenhouse gases (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))) and shall provide for reductions in such emissions.
 (b)Public transportation planningSection 5303(c)(2) of title 49, United States Code, is amended by adding at the end the following: Such plans and TIPs shall be developed after consideration of direct and indirect emissions of greenhouse gases (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))) and shall provide for reductions in such emissions.
 (c)Statewide and nonmetropolitan highway planningSection 135(a)(2) of title 23, United States Code, is amended by adding at the end the following: Such plans and TIPs shall be developed after consideration of direct and indirect emissions of greenhouse gases (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))) and shall provide for reductions in such emissions.
 (d)Statewide and nonmetropolitan public transportation planningSection 5304(a)(2) of title 49, United States Code, is amended by adding at the end the following: Such plans and TIPs shall be developed after consideration of direct and indirect emissions of greenhouse gases (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))) and shall provide for reductions in such emissions.
 (e)Effective dateThe amendments made by this section shall take effect— (1)with respect to a metropolitan planning organization that operate within a metropolitan planning area with a population of not less than 200,000, on the date of enactment of this section; and
 (2)with respect to a metropolitan planning organization other than a metropolitan planning organization described in paragraph (1), on the date that is 4 years after the date of enactment of this section.
				3.Consideration of emissions of greenhouse gases
 (a)Title 23Title 23, United States Code, is amended— (1)in section 134(a)(1)—
 (A)by striking fuel consumption and air pollution and inserting fuel consumption and air pollution and greenhouse gas emissions; and (B)by striking minimizing and inserting reducing;
 (2)in section 134(i)(2)(H), by striking play in reducing congestion, pollution, and inserting play in reducing congestion, pollution, greenhouse gas emissions,; (3)in section 134(g)(3)(A), by striking disaster risk reduction, environmental protection, and inserting disaster risk reduction, environmental protection, climate change adaptation and resilience,;
 (4)in section 134(h)(1)(E)— (A)by striking promote energy conservation and inserting promote energy conservation, reduce greenhouse gas emissions;
 (B)by inserting and public health after quality of life; and (C)by inserting , including housing and land use patterns after development patterns;
 (5)in section 134(i)(2)(D)(i), by striking greatest potential to and inserting greatest potential to reduce greenhouse gas emissions and; (6)in section 134(i)(5)(A), by inserting air quality, public health, housing, transportation, after conservation,;
 (7)in section 135(d)(1)(E)— (A)by striking promote energy conservation and inserting promote energy conservation, reduce greenhouse gas emissions;
 (B)by inserting and public health after quality of life; and (C)by inserting , including housing and land use patterns after development patterns;
 (8)in section 135(d)(1)(I), by striking mitigate stormwater and inserting mitigate stormwater and climate change; (9)in section 135(f)(2)(D)(i), by inserting air quality, public health, housing, transportation, after conservation,;
 (10)in section 135(f)(4)(A), by striking have the greatest potential to and inserting have the greatest potential to reduce greenhouse gas emissions and; and (11)in section 135(f)(8), by striking play in reducing congestion, pollution, and inserting play in reducing congestion, pollution, greenhouse gas emissions,.
 (b)Title 49Title 49, United States Code, is amended— (1)in section 5303(a)(1), by striking fuel consumption and air pollution and inserting fuel consumption and air pollution and greenhouse gas emissions;
 (2)in section 5303(i)(2)(H), by striking reducing congestion, pollution, and inserting reducing congestion, pollution, greenhouse gas emissions; (3)in section 5303(g)(3)(A), by striking reduction, environmental protection, and inserting reduction, environmental protection, climate change adaptation and resilience,;
 (4)in section 5303(h)(1)(E), by striking promote energy conservation and inserting promote energy conservation, reduce greenhouse gas emissions; (5)in section 5303(h)(1)(I), by striking reliability of the transportation system and inserting reliability of the transportation system and reduce or mitigate stormwater and climate change impacts of surface transportation;
 (6)in section 5303(i)(2)(D), by striking may have the greatest potential to and inserting may have the greatest potential to reduce greenhouse gas emissions and; (7)in section 5304(d)(1)(E), by striking promote energy conservation, and inserting promote energy conservation, reduce greenhouse gas emissions,;
 (8)in section 5304(f)(2)(D)(i), by striking resources, environmental protection, and inserting resources, environmental protection, climate change adaptation and resilience,; and (9)in section 5304(f)(4)(A), by striking have the greatest potential to and inserting have the greatest potential to reduce greenhouse gas emissions and.
 4.Use of funds for measuring and monitoring transportation-related greenhouse gas emissionsNotwithstanding any other provision of law, a State or metropolitan planning organization may use amounts authorized pursuant to section 1101 of the FAST Act to develop standardized models and methodologies for measuring and monitoring transportation-related greenhouse gas emissions.
		5.Submission of reports
 (a)StatesSection 150(e) of title 23, United States Code, is amended— (1)in paragraph (3), by striking and at the end;
 (2)in paragraph (4), by striking the period and inserting ; and; and (3)by adding at the end the following:
					
 (5)the standardized models and methodologies the State uses to measure and monitor transportation-related greenhouse gas emissions..
 (b)MPOsNot later than 2 years after the date of enactment of this section, and biennially thereafter, each metropolitan planning organization (as such term is defined in section 134 of title 23, United States Code) shall submit to the Secretary of Transportation the standardized models and methodologies the metropolitan planning organization uses to measure and monitor transportation-related greenhouse gas emissions.
 (c)AnalysisThe Secretary of Transportation shall collect and organize the models and methodologies that are submitted pursuant to section 150(e)(5) of title 23, United States Code, and subsection (b) of this section, in a publicly available clearinghouse.
			